Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”), dated June 30, 2009, is entered
into between Ronald R. Snyder (hereinafter “Snyder”) and Crocs, Inc.
(hereinafter the “Company”), hereinafter collectively referred to as the
“Parties.”  As used in this Agreement, the “Company” shall include Crocs, Inc.
and any of its affiliates, subsidiaries, or divisions.

 

RECITALS

 

A.            Snyder resigned from his position as President and Chief Executive
Officer of the Company on March 16, 2009, but has remained since such time as a
member of the Company’s board of directors and as an employee of the Company to
assist with the transition of executive responsibilities;

 

B.            Snyder resigned as a member of the board of directors of, and all
other capacities with,  the Company effective June 30, 2009; and

 

C.            The Company agrees to accelerate the vesting of certain unvested
stock options, unvested restricted stock awards, and unvested deferred bonus
amounts held by Snyder in consideration for Snyder entering into this Agreement,
including Snyder’s agreement to release the Company from any all claims relating
to his service to the Company.

 

AGREEMENT

 

In consideration of all mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, it is agreed by and between Snyder and the Company as follows:

 

1.            Accelerated Vesting.  Effective upon the expiration of the
revocation period provided in Section 11 hereof and subject to the condition
that this Agreement is not revoked by Snyder pursuant to such section prior to
the expiration of such revocation period, the Company agrees to accelerate the
vesting of all options to purchase Company common stock and restricted stock
awards listed on Exhibit A hereto and to accelerate the vesting of all unvested
deferred bonus amounts under the Company’s Amended and Restated 2007 Senior
Executive Deferred Compensation Plan (the “2007 Plan”) set forth on Exhibit A.  
The Company agrees that all such stock options listed on Exhibit A hereto may be
exercised by Snyder until the original expiration date of such options (i.e. 10
years from the original grant date).  All payments to Snyder as a result of the
accelerated vesting of deferred compensation under the 2007 Plan shall be made
at the time and in the form provided for in Snyder’s deferral agreement under
the 2007 Plan.

 

2.            Option Cancellation. The vested and unvested options to purchase
the Company’s common stock listed on Exhibit B hereto shall expire pursuant to
their original terms.

 

3.             Non-Competition and Non-Solicitation Covenants.


 


(A)          AGREEMENT NOT TO COMPETE.  UNTIL DECEMBER 31, 2010, SNYDER WILL
NOT, DIRECTLY OR INDIRECTLY, IN ANY MANNER OR CAPACITY, INCLUDING WITHOUT
LIMITATION AS A PROPRIETOR, PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR,
INVESTOR, STOCKHOLDER, EMPLOYEE, MEMBER OF ANY


 

--------------------------------------------------------------------------------


 


ASSOCIATION, CONSULTANT OR OTHERWISE ENGAGE OR PARTICIPATE IN ANY COMPETITIVE
BUSINESS.  “COMPETITIVE BUSINESS” MEANS ANY PERSON, ENTITY OR BUSINESS OPERATION
(OTHER THAN THE COMPANY) THAT DESIGNS, MANUFACTURES, MARKETS, DISTRIBUTES, OR
SELLS FOOTWEAR THAT ARE THE SAME OR SIMILAR TO THE FOOTWEAR CURRENTLY DESIGNED,
MANUFACTURED, MARKETED, DISTRIBUTED OR SOLD BY THE COMPANY IN ANY GEOGRAPHIC
LOCATION IN WHICH THE COMPANY IS THEN DOING BUSINESS, OR IS THEN ACTIVELY
PREPARING TO DO BUSINESS, OR THAT ENGAGES IN ANY OTHER BUSINESS THAT IS
COMPETITIVE WITH THE CURRENT BUSINESSES OF THE COMPANY OR WITH ANY BUSINESS OR
MARKET THE COMPANY IS ACTIVELY PREPARING TO ENTER AS OF THE DATE HEREOF. 
OWNERSHIP (AS EITHER A PROPRIETOR, PRINCIPAL, INVESTOR, OR STOCKHOLDER IN THIS
SECTION 3(A)) BY SNYDER, AS A PASSIVE INVESTMENT, OF LESS THAN 5% OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF ANY CORPORATION SHALL NOT CONSTITUTE A
BREACH OF THIS SECTION 3(A).  THE PARTIES INTEND AND AGREE THAT THIS EXCEPTION
SHALL BE NARROWLY CONSTRUED.


 


(B)           AGREEMENT NOT TO HIRE.  UNTIL DECEMBER 31, 2010, SNYDER WILL NOT,
DIRECTLY OR INDIRECTLY, IN ANY MANNER OR CAPACITY, INCLUDING WITHOUT LIMITATION
AS A PROPRIETOR,  PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, INVESTOR,
STOCKHOLDER, EMPLOYEE, MEMBER OF ANY ASSOCIATION, CONSULTANT, OR OTHERWISE,
HIRE, ENGAGE, OR SOLICIT ANY PERSON WHO IS THEN AN EMPLOYEE OF THE COMPANY.


 


(C)           AGREEMENT NOT TO SOLICIT.  UNTIL DECEMBER 31, 2010, SNYDER WILL
NOT, DIRECTLY OR INDIRECTLY, IN ANY MANNER OR CAPACITY INCLUDING WITHOUT
LIMITATION AS A PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, EMPLOYEE, OR
CONSULTANT, SOLICIT, REQUEST, ADVISE, OR INDUCE ANY CURRENT OR POTENTIAL
CUSTOMER (“POTENTIAL CUSTOMER” FOR PURPOSES OF THIS SECTION 3(C) MEANS ANY
POTENTIAL CUSTOMER WITH WHOM THE COMPANY HAS BEEN ACTIVELY ENGAGING IN
DISCUSSIONS DURING THE 12 MONTH PERIOD IMMEDIATELY PRECEDING THE DATE HEREOF),
SUPPLIER, VENDOR OR OTHER BUSINESS CONTACT OF THE COMPANY TO CANCEL, CURTAIL, OR
OTHERWISE CHANGE ITS RELATIONSHIP ADVERSELY TO THE COMPANY, OR INTERFERE IN ANY
MANNER WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY OF ITS CUSTOMERS,
SUPPLIERS, VENDORS OR OTHER BUSINESS CONTACTS.


 


(D)           NON-DISPARAGEMENT.  SNYDER WILL NOT, AT ANY TIME IN THE FUTURE,
DIRECTLY OR INDIRECTLY, OR CAUSE OR ENCOURAGE ANY OTHER PERSON TO, CRITICIZE,
MALIGN, DEFAME OR DISPARAGE IN ANY MANNER OR BY ANY MEANS (WHETHER WRITTEN OR
ORAL, EXPRESS OR IMPLIED) THE COMPANY, THE BUSINESS OF THE COMPANY, OR ANY
ASPECT OF THE MANAGEMENT, POLICIES, OPERATIONS, PRACTICES, DECISIONS OR
PERSONNEL OF THE COMPANY.  THE COMPANY WILL ENSURE THAT THE COMPANY’S SENIOR
EXECUTIVE OFFICERS AND THE MEMBERS OF ITS BOARD OF DIRECTORS WILL NOT, AT ANY
TIME IN THE FUTURE, DIRECTLY OR INDIRECTLY, OR CAUSE OR ENCOURAGE ANY OTHER
PERSON TO, MALIGN, DEFAME OR DISPARAGE IN ANY MANNER OR BY ANY MEANS (WHETHER
WRITTEN OR ORAL, EXPRESS OR IMPLIED) THE REPUTATION, CHARACTER OR IMAGE OF
SNYDER.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT WILL PROHIBIT
ANY PERSON FROM PROVIDING TRUTHFUL INFORMATION REQUIRED BY APPLICABLE LAW,
REGULATION OR BY LEGAL PROCESS (INCLUDING INTERROGATORY, SUBPOENA, CIVIL
INVESTIGATION, DEMAND OR SIMILAR PROCESS), OR BY ORDER OF ANY COURT OR
GOVERNMENTAL OR REGULATORY BODY.


 


(E)           ACKNOWLEDGMENT.  SNYDER HEREBY ACKNOWLEDGES THAT THE PROVISIONS OF
THIS SECTION 3 ARE REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S
CONFIDENTIAL INFORMATION (AS DEFINED BELOW), THE GOODWILL OF THE BUSINESS OF THE
COMPANY AND OTHER LEGITIMATE INTERESTS OF THE COMPANY AND THAT ANY VIOLATION OF
THIS SECTION 3 BY SNYDER WILL CAUSE SUBSTANTIAL AND IRREPARABLE

 

2

--------------------------------------------------------------------------------


 


HARM TO THE COMPANY TO SUCH AN EXTENT THAT MONETARY DAMAGES ALONE WOULD BE AN
INADEQUATE REMEDY THEREFOR.


 


(F)            BLUE PENCIL DOCTRINE.  IF THE DURATION OF, THE SCOPE OF, OR ANY
BUSINESS ACTIVITY COVERED BY ANY PROVISION OF THIS SECTION 3 IS DETERMINED BY A
COURT OF COMPETENT JURISDICTION TO BE IN EXCESS OF WHAT IS VALID AND ENFORCEABLE
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE CONSTRUED TO COVER ONLY THAT
DURATION, SCOPE OR ACTIVITY THAT IS DETERMINED TO BE VALID AND ENFORCEABLE. 
SNYDER HEREBY ACKNOWLEDGES THAT THIS SECTION 3 SHALL BE GIVEN THE CONSTRUCTION
THAT RENDERS ITS PROVISIONS VALID AND ENFORCEABLE TO THE MAXIMUM EXTENT, NOT
EXCEEDING ITS EXPRESS TERMS, POSSIBLE UNDER APPLICABLE LAW.


 

4.              Amounts Owed.  The Company and Snyder represent and warrant to
each other that no amount is obligated to be paid to or from the Company except
pursuant to this Agreement.  Snyder acknowledges that Snyder has received all
wages or other compensation owed to Snyder for Snyder’s services to the Company
through the date hereof (subject only to (i) adjustments, if any, that cannot be
determined until the end of the pay period and (ii) reimbursement of expenses
incurred by Snyder during the course of his work for the Company), that the
consideration referenced in Section 1, above, is in addition to any wages or
other compensation owed to Snyder.

 

5.              General Release.

 


(A)           SNYDER RELEASE.  FOR AND IN CONSIDERATION OF THIS AGREEMENT,
SNYDER, FOR HIMSELF AND HIS RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS, HEREBY
RELEASES AND DISCHARGES THE COMPANY, ITS SUCCESSORS, ASSIGNS, AGENTS,
REPRESENTATIVES, ATTORNEYS, PRINCIPALS, INSURERS, ITS PAST AND PRESENT
DIRECTORS, OFFICERS, SHAREHOLDERS AND EMPLOYEES, AND ANY AND ALL OTHER PERSONS,
FIRMS OR CORPORATIONS WHO ARE OR MIGHT BE LIABLE THROUGH THE COMPANY, FROM ANY
RIGHT SNYDER HAS AS OF THE DATE HEREOF TO ANY RELIEF OF ANY KIND ARISING FROM
ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, DAMAGES, TAXES, DEMANDS, COSTS,
LOSS OF SERVICE, EXPENSES, WAGES, OR COMPENSATION OF ANY KIND (HEREINAFTER
“CLAIMS”) AGAINST THE COMPANY, WHETHER SUCH CLAIMS ARE KNOWN OR UNKNOWN, ARISING
FROM THE BEGINNING OF TIME TO THE DATE OF THIS AGREEMENT.  THE CLAIMS RELEASED
BY SNYDER UNDER THIS AGREEMENT INCLUDE, BUT ARE NOT LIMITED TO, ANY AND ALL
CLAIMS ARISING OUT OF OR RELATING TO THE STATEMENTS, ACTIONS OR OMISSIONS OF THE
COMPANY; ALL CLAIMS FOR ANY ALLEGED UNLAWFUL DISCRIMINATION, HARASSMENT,
RETALIATION OR REPRISAL, OR OTHER ALLEGED UNLAWFUL PRACTICES ARISING UNDER ANY
FEDERAL, STATE, OR LOCAL STATUTE, ORDINANCE OR REGULATION OR COMMON LAW,
INCLUDING, WITHOUT LIMITATION, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT,
THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 1981, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, THE EQUAL PAY ACT, THE FAIR CREDIT REPORTING ACT, THE FAIR
LABOR STANDARDS ACT, THE OCCUPATIONAL SAFETY AND HEALTH ACT, THE COLORADO WAGE
ACT, THE COLORADO ANTI-DISCRIMINATION ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
LILLY LEDBETTER FAIR PAY ACT OF 2009, OR ANY SIMILAR STATE LAWS OR STATUTES; ALL
CLAIMS FOR ALLEGED WRONGFUL DISCHARGE, BREACH OF CONTRACT, BREACH OF IMPLIED
CONTRACT, FAILURE TO KEEP ANY PROMISE, BREACH OF A COVENANT OF GOOD FAITH AND
FAIR DEALING, BREACH OF FIDUCIARY DUTY, ESTOPPEL, DEFAMATION, INFLICTION OF
EMOTIONAL DISTRESS, FRAUD, MISREPRESENTATION, NEGLIGENCE, HARASSMENT,
RETALIATION OR REPRISAL, CONSTRUCTIVE DISCHARGE, INVASION OF PRIVACY,
INTERFERENCE WITH CONTRACTUAL OR BUSINESS RELATIONSHIPS, ANY OTHER WRONGFUL
EMPLOYMENT PRACTICES, AND VIOLATION OF ANY OTHER PRINCIPLE OF COMMON LAW; ALL
CLAIMS FOR COMPENSATION OF ANY KIND, INCLUDING, WITHOUT LIMITATION, SALARY,
BONUSES, COMMISSIONS, WAGES, STOCK-BASED COMPENSATION OR STOCK OPTIONS, VACATION
PAY,

 

3

--------------------------------------------------------------------------------


 


401(K) CONTRIBUTIONS; ALL CLAIMS FOR BACK PAY, FRONT PAY, REINSTATEMENT, OTHER
EQUITABLE RELIEF, COMPENSATORY DAMAGES, DAMAGES FOR ALLEGED PERSONAL INJURY,
LIQUIDATED DAMAGES AND PUNITIVE DAMAGES; ALL CLAIMS RELATING TO TAXES IMPOSED
UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
RULES AND REGULATIONS PROMULGATED THEREUNDER; ALL CLAIMS FOR ATTORNEYS’ FEES,
COSTS AND INTEREST; AND ALL CLAIMS RELATING TO SNYDER’S RELATIONSHIP WITH THE
COMPANY (WHETHER THAT RELATIONSHIP WAS AS A MEMBER OF THE BOARD OF DIRECTORS OR
AS AN EMPLOYEE) AND/OR SNYDER’S SEPARATION FROM THE COMPANY. NOTWITHSTANDING THE
FOREGOING, SNYDER SHALL BE ENTITLED TO ASSERT HIS RIGHTS FOR INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES FROM THE COMPANY PURSUANT TO THE COMPANY’S CERTIFICATE
OF INCORPORATION AND BYLAWS AND ALL INDEMNIFICATION AGREEMENTS ENTERED INTO
BETWEEN THE COMPANY AND SNYDER, INCLUDING, WITHOUT LIMITATION, THAT CERTAIN
INDEMNIFICATION AGREEMENT DATED AUGUST 10, 2005 BETWEEN THE COMPANY AND SNYDER,
WHICH AGREEMENT IS HEREBY RATIFIED AND CONFIRMED BY THE COMPANY AND SHALL REMAIN
IN FULL FORCE AND EFFECT ACCORDING TO ITS TERMS.


 

(b)           Company Release.  For and in consideration of this Agreement, the
Company, for itself and its successors and assigns, hereby releases and
discharges Snyder, his heirs, successors and assigns and any and all other
persons, firms or corporations who are or might be liable through Snyder, from
any right the Company has as of the date hereof to any relief of any kind
arising from any and all claims, actions, causes of action, damages, taxes,
demands, costs, of any kind (hereinafter “Company Claims”) against Snyder,
whether such Company Claims are known or unknown, arising from the beginning of
time to the date of this Agreement.  Notwithstanding the foregoing, Company
Claims do not include, and the Company does not release or waive, on behalf of
itself or its successors and assigns, (i) any right or claim that arises against
Snyder from his actions taken after the date of this Agreement, (ii) any claim
against Snyder based on intentional misconduct, fraud, breach of fiduciary duty,
misappropriation or gross neglect, whether such claim is now known or unknown or
arises from actions that occurred before or after the date of this Agreement, ,
or (iii) any right to relief the Company otherwise has under this Agreement.

 

6.              Confidential Information. Snyder:  (i) shall forever keep
confidential all Confidential Information (as defined below) at any time known
to him concerning the Company and/or any of its customers or suppliers,
(ii) shall not at any time in the future disclose any Confidential Information
to third parties without the Company’s prior written permission, (iii) shall
exercise reasonable care to prevent dissemination of Confidential Information to
third persons, (iv) shall return to the Company all Company property and any
documents, including without limitation, drawings, notebooks, reports, video or
audio recordings, that contain Confidential Information and are in Snyder’s
possession, and (v) shall not at any time in the future disclose or use
Confidential Information in any way that might injure or jeopardize the
operations of the Company or any of its customers or suppliers.

 

“Confidential Information” shall include any information regarding the
operations of the Company or any of its customers or suppliers, which
information is of a special, unique, or nonpublic nature, including, but not
limited to any nonpublic information relating to the business, financial or
general affairs of the Company.  Such information shall include, but is not
limited to, nonpublic information relating to financial statements, customer
identities, potential customers, employees, suppliers, servicing methods,
equipment, programs, products, strategies and

 

4

--------------------------------------------------------------------------------


 

information, analyses, profit margins or other proprietary information used by
the Company in connection with the business.  Confidential Information shall
not, however, include any information that (i) was publicly known and made
generally available in the public domain prior to the time of disclosure by the
disclosing party; (ii) becomes publicly known and made generally available after
disclosure by the Company to Snyder through no action or inaction of Snyder;
(iii) is obtained by Snyder from a third party after the date of this Agreement
without a breach of such third party’s obligations of confidentiality; (v)  is
independently developed by Snyder after the date of this Agreement without use
of or reference to Confidential Information, as shown by documents and other
competent evidence in Snyder’s possession

 

7.              Assignment of Claims. Snyder has not assigned any claims or
rights released in this Agreement.

 

8.              Unlawful Conduct.  By entering into this Agreement, neither
party admits that it engaged in any unlawful or improper conduct, or that it is
legally obligated to the other party in any way except as is specifically
addressed herein..

 

9.              Consideration; Negotiation. The consideration stated herein is
contractual and not merely a recital.  The Parties hereto execute and deliver
this Agreement after being fully informed of its terms, contents and effects. 
The Parties acknowledge that this Agreement is a negotiated agreement that both
Parties have reviewed with their attorneys, that both Parties have had a full
opportunity to revise the language of the Agreement, and that, in the event of a
dispute, the Agreement should not be construed in any way either for or against
a Party based on whether a particular Party was or was not the primary drafter
of this Agreement.

 

10.            Binding Effect. This Agreement shall be effective, binding on the
Parties, and in full force and effect immediately following the execution of the
Agreement by both Parties, except for Snyder’s release of ADEA claims (if any),
which shall be binding and effective as of the expiration of the revocation
period addressed below.

 

11.           ADEA. Snyder acknowledges that:

 

(a)          By executing this Agreement, Snyder waives all rights or claims, if
any, that Snyder may have against the Company under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 626, et seq. (“ADEA”);

 

(b)          That this Agreement has been written in a manner calculated to be
understood by Snyder, and is in fact understood by Snyder;

 

(c)          That the aforementioned waiver reflects specifically, but is not
limited to, all rights or claims, if any, that Snyder may have against the
Company arising under the ADEA;

 

(d)          That Snyder is not waiving rights and claims that Snyder may have
under the ADEA against the Company that may arise after the date on which this
Agreement is executed;

 

5

--------------------------------------------------------------------------------


 

(e)          That Snyder is waiving rights and claims that Snyder may have under
the ADEA, if any, only in exchange for consideration in addition to anything of
value to which Snyder is already entitled;

 

(f)           That Snyder is advised and has had the opportunity to consult with
an attorney of Snyder’s choice prior to executing this Agreement;

 

(g)           That Snyder has been given a period of 21 days from the date on
which Snyder receives this Agreement, not counting the day upon which Snyder
receives the Agreement, within which to consider whether to sign this Agreement;

 

(h)           That if Snyder wishes to execute this Agreement prior to the
expiration of the 21-day period set forth above, Snyder may do so;

 

(i)           That Snyder has been given a period of 7 days following Snyder’s
execution of this Agreement to revoke Snyder’s waiver of all claims, if any,
under the ADEA, and Snyder’s release of any claims under the ADEA shall not
become effective or enforceable until the revocation period has expired without
Snyder revoking Snyder’s waiver of all claims under the ADEA; and

 

(j)           To revoke Snyder’s waiver of all claims under the ADEA, Snyder
understands that Snyder must deliver a written, signed statement that Snyder
revokes Snyder’s waiver of all claims under the ADEA to the Company by hand or
by mail within the 7 day revocation period.  The revocation must be postmarked
within the period stated above and properly addressed to the Company at the
following address:

 

Crocs, Inc.

6328 Monarch Park Place

Niwot, Colorado 80503

ATTN: General Counsel

 

12.            Remedies.  Each  party acknowledges that it would be difficult to
fully compensate the other  party for monetary damages resulting from any breach
by the other party of the provisions hereof.  Accordingly, in the event of any
actual or threatened breach of any such provisions, the Company or Snyder, as
applicable shall, in addition to any other remedies it or he may have, be
entitled to injunctive and other equitable relief to enforce such provisions,
such relief may be granted without the necessity of proving actual monetary
damages.  Each party agrees that in the event the other party is found to have
breached (or threatened to breach) any provision of this Agreement, the
breaching party will be liable to the other party for reasonable attorneys’ fees
and costs incurred in enforcing this Agreement.

 

13.            Governing Law.  All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement shall be
governed by the laws of the State of Colorado without giving effect to any
choice or conflict of law provision or rule, whether of the State of Colorado or
any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of Colorado.  Snyder and the Company consent
to jurisdiction of the courts of the State of Colorado and/or the federal
district courts, District of Colorado, for the purpose of

 

6

--------------------------------------------------------------------------------


 

resolving all issues of law, equity, or fact, arising out of or in connection
with this Agreement.  Any action involving claims of a breach of this Agreement
shall be brought in such courts.  Each Party consents to personal jurisdiction
over such Party in the state and/or federal courts of Colorado and hereby waives
any defense of lack of personal jurisdiction.  Venue, for the purpose of all
such suits in the courts of the State of Colorado, shall be in Denver County,
Colorado. In the event of litigation between the Parties arising from or
relating to this Agreement, each Party waives any and all rights to trial by
jury and consents to the trial of the matter to the judge presiding over a court
of competent jurisdiction.

 

14.            Entire Agreement.  This Agreement contains the entire agreement
of the Parties relating to the subject matter addressed therein and supersedes
all prior agreements and understandings with respect to such subject matter,
except any written agreements related to Snyder’s common stock, restricted stock
awards and deferral agreements under the 2007 Plan, and the Parties hereto have
made no other agreements, representations or warranties relating to the subject
matter of this Agreement.

 

15.            Amendments; Waiver.  This Agreement may not be altered, amended,
or otherwise modified except by subsequent written agreement executed by both
Parties.  No term or condition of this Agreement shall be deemed to have been
waived, except by a statement in writing signed by the Party against whom
enforcement of the waiver is sought.  Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.  Failure of the Company to require strict compliance with this Agreement
or to enforce or seek to enforce this Agreement in response to a breach by
Snyder does not constitute a waiver of the Company’s right subsequently to seek
enforcement as to that breach or any other breach of this Agreement.

 

16.            Severability.  Subject to Section 3(f) hereof, to the extent a
court of competent jurisdiction deems that any portion of any provision of this
Agreement is invalid or unenforceable, the Parties agree that such
portion(s) shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and continue in full force
and effect.

 

17.            Counterparts. This Agreement may be executed in counterparts and
shall be fully enforceable in all regards if executed in such manner as if it
had been executed as a single document.  Signatures obtained by facsimile or by
other electronic means shall constitute effective execution of this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Agreement to be effective as of
the date first written above.

 

 

SNYDER:

 

 

 

 

 

/s/ Ronald R. Snyder

 

Ronald R. Snyder

 

 

 

 

 

COMPANY:

 

 

 

Crocs, Inc.

 

 

 

 

 

By:

/s/ John Duerden

 

Its:

Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Accelerated Stock Options and Restricted Stock Awards

 

Ron Snyder- Options and Awards with option price less than or equal to $10.50;
and Unvested Deferred Compensation as of June 30, 2009

 

Stock Option and Restricted Award Information

 

Name

 

ID

 

Grant
Number

 

Grant
Date

 

Plan/Type

 

Shares

 

Price

 

Exercised/
Released

 

Vested

 

Cancelled

 

Unvested
as of 6/30/2009

 

Outstanding/
Unreleased

 

Exercisable/
Releasable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Snyder, Ronald R

 

S-5677

 

00000170

 

2/7/2006

 

2005/ISO

 

9,522

 

$

10.5000

 

4,762

 

8,134

 

0

 

1,388

 

4,760

 

3,372

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type: ISO

 

 

 

 

 

 

 

 

 

9,522

 

 

 

4,762

 

8,134

 

0

 

1,388

(2)

4,760

 

3,372

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Snyder, Ronald R

 

S-5677

 

00000019

 

9/1/2004

 

2004/NQ

 

934,480

 

$

0.5100

 

934,480

 

934,480

 

0

 

0

 

0

 

0

 

 

 

 

 

00001653

 

1/13/2009

 

2007/NQ

 

317,000

 

$

1.2000

 

0

 

132,083

 

0

 

184,917

 

317,000

 

132,083

 

 

 

 

 

00000171

 

2/7/2006

 

2005/NQ

 

924,958

 

$

10.5000

 

501,019

 

790,068

 

0

 

134,890

 

423,939

 

289,049

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type: NQ

 

 

 

 

 

 

 

 

 

2,176,438

 

 

 

1,435,499

 

1,856,631

 

0

 

319,807

(2)

740,939

 

421,132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Snyder, Ronald R

 

S-5677

 

00000029

 

9/1/2004

 

2005/RSU

 

467,240

 

$

0.0000

 

467,240

 

467,240

 

0

 

0

 

0

 

0

 

 

 

 

 

00001652

 

1/13/2009

 

2007/RSU

 

197,000

 

$

0.0000

 

82,083

(1)

82,083

 

0

 

114,917

 

114,917

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type: RSU

 

 

 

 

 

 

 

 

 

664,240

 

 

 

549,323

 

549,323

 

0

 

114,917

(2)

114,917

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

 

 

 

 

2,850,200

 

 

 

1,989,584

 

2,414,088

 

0

 

436,112

 

860,616

 

424,504

 

 

--------------------------------------------------------------------------------

(1)

 

Includes 16,416 shares scheduled to vest on June 13, 2009

(2)

 

Shares subject to vesting acceleration

(2)

 

May be exercised until the original expiration date of such options (10 years
from the original grant date).

 

Unvested Deferred Bonus Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unvested Deferred Compensation as of June 30, 2009

 

 

 

$

933,333

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit B

 

Cancelled and Forfeited Stock Options

 

Ron Snyder- Options with option price greater than $10.50 as of June 30, 2009

 

Stock Option Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exercisable/

 

 

 

 

 

Grant

 

Grant

 

 

 

 

 

 

 

Exercised/

 

 

 

 

 

 

 

Outstanding/

 

Releasable

 

Name

 

ID

 

Number

 

Date

 

Plan/Type

 

Shares

 

Price

 

Released

 

Vested

 

Cancelled

 

Unvested

 

Unreleased

 

as of 6/30/09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Snyder, Ronald R

 

S-5677

 

00000584

 

1/9/2007

 

2005/ISO

 

13,274

 

$

22.9200

 

0

 

8,021

 

0

 

5,253

 

13,274

 

8,021

 

 

 

 

 

00001069

 

1/4/2008

 

2007/ISO

 

6,580

 

$

32.7500

 

0

 

0

 

0

 

6,580

 

6,580

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type: ISO

 

 

 

 

 

 

 

 

 

19,854

 

 

 

0

 

8,021

 

0

 

11,833

 

19,854

 

8,021

(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Snyder, Ronald R

 

S-5677

 

00001070

 

1/4/2008

 

2007/NQ

 

193,420

 

$

32.7500

 

0

 

70,833

 

0

 

122,587

 

193,420

 

70,833

 

 

 

 

 

00000585

 

1/9/2007

 

2005/NQ

 

336,726

 

$

22.9200

 

0

 

203,439

 

0

 

133,287

 

336,726

 

203,439

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type: NQ

 

 

 

 

 

 

 

 

 

530,146

 

 

 

0

 

274,272

 

0

 

255,874

 

530,146

 

274,272

(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

 

 

 

 

 

550,000

 

 

 

0

 

282,293

 

0

 

267,707

 

550,000

 

282,293

 

 

--------------------------------------------------------------------------------

(1)

 

Options will expire pursuant to original terms if unexercised

 

10

--------------------------------------------------------------------------------